Citation Nr: 0120978	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  95-24 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to vocational rehabilitation training in 
accordance with the provisions of Chapter 31, Title 38, 
United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran had active service from June 1976 to June 1980 
and from April 1987 to September 1991.  His claim initially 
came before the Board of Veterans' Appeals (Board) on appeal 
from an October 1992 determination by the Department of 
Veterans Affairs (VA) Vocational Rehabilitation and 
Counseling (VR&C) division of the Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.  Since then, the Board has remanded the case to the 
RO for additional development.  The case is once again before 
the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  The veteran has an Associates degree in licensed 
practical nursing and a Bachelors of Science degree in 
nursing.  He worked as a surgical nurse at a VA Medical 
Center from 1981 to 1987, was a medical corpsman in the Army 
from 1987 to 1991, and he was a nurse at a civilian hospital 
from 1991 to 1992.  His nursing training involved such areas 
as surgery, oncology, obstetrics, and psychiatry.

3.  The veteran's service-connected disabilities include 
asthma, rated as 60 percent disabling; mechanical low back 
pain with history of conversion reaction, rated as 20 percent 
disabling; median nerve entrapment of the right wrist, rated 
as 10 percent disabling, and left inguinal hernia repair, 
rated as noncompensably (zero percent) disabling.  In 
addition, his nonservice-connected disabilities include a 
blood condition identified as lymphocytosis, hearing loss, 
hypertension, ear infections and throat infections.

4.  The veteran's service-connected and nonservice-connected 
disabilities prevent him from working as a nurse because he 
is unable to be in a hospital environment.  His educational 
background and work experience have not adequately prepared 
him for an occupation consistent with his abilities, 
aptitudes, and interests.

5.  The veteran attended Northern Illinois University School 
of Law from 1992 to 1995 and earned a Juris Doctor degree.  


CONCLUSION OF LAW

The criteria for establishing benefits under Chapter 31, 
Title 38, United States Code, have been met.  38 U.S.C.A.  §§ 
3101, 3102, 5107 (West 1991 and Supp. 2000); 38 C.F.R. §§ 
21.40, 21.51, 21.52 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the President signed the "Veterans Claims Assistance 
Act of 2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (VCAA), which modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a claim such as this because it was pending on the 
date of enactment of the new law.  In the instant case on 
appeal, the Board finds that no further assistance is 
required under the law.  In any event, due to the favorable 
disposition of the veteran's appeal, the Board finds that no 
further assistance is necessary. 

I.  Factual Background

In July 1992, the veteran applied for vocational 
rehabilitation benefits to attend law school.  According to 
the veteran, his disabilities, specifically his service-
connected asthma and back condition, precluded him from 
performing his former occupation as a surgical nurse.  In 
October 1992, the VR&C division of the RO denied the 
veteran's claim on the basis that the veteran's "service-
connected condition [did] not materially contribute to an 
employment handicap which prevent[ed] [him] from training 
for, finding, or keeping a job consistent with [his] 
abilities, aptitudes, and interests."

The veteran appealed that determination.  In the meantime, 
however, the veteran enrolled in and graduated from law 
school.  He now seeks to be reimbursed for tuition and other 
related expenses.  The Board notes that during the course of 
the veteran's appeal, the rating for his service-connected 
asthma was increased from 10 percent to 60 percent disabling, 
effective September 21, 1991.  A Supplemental Statement of 
the Case issued in October 1997 took this rating increase 
into consideration but continued to find that the veteran's 
"service-connected disabilities still did not prevent him 
from training for[,] obtaining or keeping a job consistent 
with his abilities, aptitudes, and interests."

In a September 1992 VA Counseling Record-Narrative Report, 
containing personal information reported by the veteran, he 
indicated that he had approximately 25 years of experience in 
the health care field.  He said that in 1981 he earned an 
Associates degree in licensed practical nursing and liberal 
arts.  By 1986, he completed a Bachelors of Science degree in 
nursing.  He said he worked as a surgical nurse at a VA 
Medical Center from 1981 to 1987, was a medical corpsman in 
the Army from 1987 to 1991, and he was a nurse at a civilian 
hospital from 1991 to 1992.  He said his nursing training 
involved such areas as surgery, oncology, obstetrics, and 
psychiatry.  It was noted that his service-connected 
disabilities included bronchial asthma, rated as 10 percent 
disabling (later increased to 60 percent disabling); 
mechanical low back pain with history of conversion reaction, 
rated as 20 percent disabling; median nerve entrapment of the 
right wrist, rated as 10 percent disabling, and left inguinal 
hernia repair, rated as noncompensably (zero percent) 
disabling.  The combined evaluation for these service-
connected disabilities is 70 percent.  In addition, the 
veteran had nonservice-connected disabilities which included 
a blood condition identified as lymphocytosis, hearing loss, 
hypertension, ear infections and throat infections.  It was 
noted that lymphocytosis is an auto-immune deficiency, 
rendering the veteran extremely vulnerable to catching colds 
and influenza. 

To assist in vocational exploration, the veteran was 
administered a Career Occupational Preference System (COPS) 
examination to determine his vocational interests.  His 
highest scores were in the areas of science and 
communications.  It was noted that careers in the science 
area included laboratory technician, surgical technician and 
pharmacy assistant; careers in the communications area 
included legal assistant, medical librarian and lawyer.  
These findings were discussed with the veteran.  The veteran 
explained that his extremely low white blood count 
(lymphocytosis), chronic asthma, and ear and throat 
infections made him extremely vulnerable to being ill if he 
continued to work in a hospital environment, and that lifting 
and moving patients aggravated his low back and right wrist 
disabilities.  He also said that working as a laboratory 
technician would expose him directly to a wide variety of 
germs in very close proximity.  He indicated that his past 
training, education and experience in nursing had been his 
life-long goal, but that he had often been ill while working 
in a hospital environment.  He said he regretted having to 
leave the health care profession, but said he had always had 
an interest in the law, and as of August 1992, began full-
time study at Northern Illinois University School of Law.  
According to the veteran, to remain in a challenging 
occupation that was consistent with his interests, aptitudes, 
and abilities, he needed to be in a field where he could be 
as prosperous as he had been as a surgical nurse, and that he 
did not want to drop down to a career less challenging or 
attractive to him. 

The veteran returned for a second interview in October 1992.  
In a Counseling Record-Narrative Report, the counselor noted 
that the veteran was 20 percent disabled due to his service-
connected low back disorder, asthma and right wrist disorder, 
which prevented him from any type of physical activities such 
as bending, stooping, crawling, and walking for prolonged 
periods.  His asthma precluded him from being around odors, 
dust, pollen, and in buildings with poor ventilation.  The 
veteran was also unable to lift and carry heavy objects or 
perform repetitive work with his right hand.  He said he 
suffered from extreme low back pain which precluded prolonged 
sitting.  The counselor noted that the veteran stood for 
approximately one third of the interview, but pointed out 
that he was able to drive 80 miles one way to attend class at 
law school three times a week.  The counselor told that 
veteran that, despite the severity of his disabilities, VA 
could not sponsor him to become a lawyer.  The counselor 
suggested that the veteran utilize his experience as a nurse 
in some other medical occupation.  The veteran said he was 
not interested in another medical field and that he would 
return to nursing if he could but that it conflicted with his 
current disability.  The counselor noted that the veteran 
erroneously believed that he could not return to his job 
because he was receiving VA compensation benefits.  When told 
that he could still work and receive benefits, the veteran 
said he was not interested in going back to work.  The 
counselor then suggested that the veteran pursue other career 
areas in the medical field such as long-term disability.  The 
veteran reiterated that his only interest was becoming a 
lawyer.  The veteran was told that he did not qualify for 
vocational rehabilitation services to become trained in 
another career field but that he could qualify for employment 
services.  The veteran declined these services, and his file 
was placed in discontinued status. 

Turning to the medical evidence, the veteran was examined in 
February 1991 for the Medical Evaluation Board while on 
active duty.  It was noted that pulmonary function testing in 
October 1990 revealed an FEV-1 value of 65 percent of normal 
which improved to 71 percent post-bronchodilators, and an FEF 
value of 64 percent of normal which improved to 75 percent 
post-bronchodilators.  The veteran said he experienced a 
bronchospastic response after pulmonary function testing and 
was therefore advised not to risk another pulmonary function 
test in the future.  The veteran was medically separated from 
active duty in September 1991. 

Shortly after his separation from active duty, the veteran 
underwent respiratory and orthopedic examinations by VA in 
November 1991.  During the respiratory examination, the 
examiner declined to administer a pulmonary function test for 
fear that it might result in a severe asthmatic attack.  The 
veteran reported that he had three severe asthma attacks 
during the prior twelve month period.  He said he suffered 
from a chronic cough, which he characterized as moderate in 
severity, and estimated that it produces about 4 ounces of 
thick, white sputum every 24 hours.  He approximated that he 
was awakened on ten occasions during the prior month because 
of difficulty breathing without angina pectoris.  He also 
reported wheezing and shortness of breath with walking only 
two blocks, as well as shortness of breath with climbing one 
flight or stairs.  A physical examination revealed that 
breath sounds were normal throughout the chest.  There were 
no lung rales, rhonchi or wheezing heard.  There was no 
prolongation of the expiratory phase of respiration.  
Bronchophony, egophony and whispered pectoriloquy were all 
normal.  At no time during the examination did the veteran 
cough or expectorate any sputum.  He did not make use of the 
accessory muscles of respiration.  X-rays were unremarkable.  
The diagnosis was bronchial asthma, induced by exercise, 
weather and specific aeroallergens.  However, the examiner 
pointed out that no objective pathology was shown.  

At his November 1991 orthopedic examination, the veteran 
reported low back pain with movement, bending and prolonged 
standing and walking.  He said the pain often radiated to the 
back of the legs.  On physical examination, the veteran's 
lumbar spine demonstrated flexion from zero to 45 degrees and 
extension from zero to 15 degrees.  Lateral flexion and 
rotation were not restricted.  Although pain and spasm were 
reported with flexion, the examiner determined that no spasms 
were present.  The lordotic curvature was somewhat flattened.  
The veteran was able to lie on the examination table without 
any difficulty, but was only able to perform straight leg 
raising to 45 degrees on both sides while complaining of pain 
in the low back area.  Strength in the lower extremities was 
normal, and ankle reflexes were present and equal on both 
sides.  Based on these findings, the diagnosis was "chronic 
recurrent low-back pain with radiation to the posterior thigh 
area and buttocks with positive low-back signs and limitation 
in the range of motion of the lumbar spine[.]"

In a June 1992 letter, Pramod Patel, M.D., stated that he had 
been treating the veteran since October 1991 for acute 
bronchial asthma and recurrent bouts of conjunctivitis.  Dr. 
Patel explained that the veteran suffered from acute, short-
lasting asthma attacks four to six times a week, which were 
generally relieved by medication.  The veteran also suffered 
from multiple upper and lower respiratory tract infections 
which exacerbated his asthmatic condition, and that he 
frequently required potent antibiotics.  Dr. Patel also noted 
the veteran's history of chronic leukopenia, although the 
past two complete blood counts were normal except for 
polymorphs at 40 percent and lymphocytes at 51 percent.   In 
an August 1993 letter, Dr. Patel said the veteran suffered 
from several asthma attacks a week.

At a September 1996 hearing before a member of the Board in 
Washington, DC, the veteran took exception with VA counseling 
psychologist's finding that he was able to work as a nursing 
instructor or as a VA adjudication officer.  The veteran 
explained that nursing instructors were required to be in a 
hospital environment, and that he was not interested in 
adjudicating claims for disability benefits.  He indicated 
that he had recently finished law school and was waiting to 
pass the bar examination.  He also believed that his service-
connected asthma was worse than reflected in the 10 percent 
evaluation.  (The Board points out that a July 1997 rating 
decision granted an increased evaluation to 60 percent for 
the veteran's asthma, effective from September 1991.)  

At a VA respiratory examination in February 1997, the veteran 
said he experienced five to six exacerbations of his asthma 
every week, which generally included wheezing and stridor.  
He said he did not know the cause of these attacks.  He 
stated that, since his separation from active duty service in 
1991, he had been hospitalized on three separate occasions 
for several days, had visited the emergency room about 
sixteen times for asthma attacks, and was placed on steroids 
about twice a year for up to 21 days at a time.  The examiner 
stated that the veteran's asthma prevented him from working 
as a surgical nurse, which required the ability to remain in 
a surgical environment for several uninterrupted hours, and 
that a nosocomial environment was detrimental to his 
pulmonary condition.  The diagnosis was severe asthma.

At a VA orthopedic examination in February 1997, the veteran 
said he was unable to perform the duties of an operating room 
nurse due to low back pain.  He reported low back pain after 
sitting for 30 minutes in one position.  Objectively, there 
were no muscle spasm, no postural abnormalities, and no fixed 
deformities.  There was also no evidence of any myelopathy or 
radiculopathy.  Motor strength in the lower extremities was 
5/5, except for the right ankle and foot which could not be 
tested due to a recent fracture.  Sensation in the lower 
extremities was intact, and deep tendon reflexes were 1+/4.  
Range of motion testing showed flexion of 40 degrees, 
extension of 25 degrees, lateral bending of 20 degrees, and 
rotation of 20 degrees.  Pain was evident by the fact that 
the veteran grimaced on motion.  X-rays of the lumbosacral 
spine were negative for degenerative changes or disc space 
narrowing.  The examiner concluded with a diagnosis of 
mechanical low back pain.  The examiner commented that the 
veteran had the ability to work as an 
administrator/supervisor in a sedentary role but would need 
to change positions every 20 to 30 minutes. 

The veteran was afforded another respiratory examination in 
March 1997, at which time he reported severe asthma attacks 
five times a week as well as chronic lung infections.  This 
time, however, the veteran denied any hospitalizations or 
emergency room visits for his asthma since he left service in 
1991.  He said he used Prednisone approximately three times a 
year.  On physical examination, there was fair excursion and 
wheezing on end-expiration with forced expiration only.  The 
veteran declined to undergo pulmonary function testing.  The 
diagnosis was moderate asthma by history.  The examiner said 
it was difficult to assess the functional impairment caused 
by the veteran's asthma without evaluating him during an 
acute asthmatic attack and without findings from pulmonary 
function testing.

The veteran testified before the undersigned member of the 
Board at an October 1998 hearing held at the RO in Chicago.  
The veteran explained that he was seeking reimbursement under 
Chapter 31 for expenses incurred while attending law school 
from 1992 to 1995.  He said he had recently passed the 
Illinois bar examination and was to be sworn in on the 
following month.  According to the veteran, his service-
connected and nonservice-connected disabilities prevented him 
from performing the duties required of a nurse.  He explained 
that he experienced four to five major asthma attacks a week 
and required the use of various medications.  He said he 
suffered from an auto-immune condition which meant he was 
unable to work in a hospital environment.  He also explained 
that he suffered from a nosocomial impairment which meant 
that he was easily susceptible to hospital-acquired 
infections.  He said that the VA counseling psychologist was 
unable to grasp the concept that he was unable to work in an 
environment with sick people.  He said that he used to work 
several nursing jobs at one time and was able to earn 
approximately $120,000 a year, and that VA wanted to place 
him in a position that did not require any education with a 
salary far lower than what he had earned in the past.

Pursuant to the Board's remand, the veteran was examined by a 
VA counseling psychologist in November 2000.  Following a 
review of the claims file, the examining psychologist listed 
the functional impairments associated with each of the 
veteran's disabilities.  Of particular relevance, the 
examiner found that the veteran's asthma did not currently 
prevent him from working at a non-nursing job such as a VA 
rating specialist or workers compensation officer, but that 
any hospital-based or hospital-related job where he would be 
exposed to patients would put him at risk for increased 
nosocomial infections that could be very difficult for him 
with his asthma and immune compromised status.  Next, the 
examiner determined that the veteran's low back disability 
did not prevent him from working at a non-nursing job such as 
a VA rating specialist or workers compensation officer.  
Further, the examiner said that because of the veteran's 
lymphocytosis, he should avoid environments, such as 
hospitals, that could expose him to infections.  Finally, the 
examiner said the veteran's leukopenia rendered him immune-
compromised and that steroids increased his risk of 
infection.  The limitation from this condition was that he 
had to avoid environments that rendered him more prone to 
infections.  This includes a hospital setting. 

II.  Analysis

The goal of the vocational rehabilitation program is to 
provide veterans who have service-connected disabilities with 
services and assistance necessary for achieving independence 
in daily living, to the maximum extent feasible, and suitable 
employment.  38 C.F.R. §§ 21.1, 21.70.  According to the law, 
a veteran shall be entitled to a rehabilitation program under 
Chapter 31, Title 38, United States Code, if the following 
conditions are met: (a)(i) the veteran has a service-
connected disability of 20 percent or more that was incurred 
or aggravated in active service after September 16, 1940, or 
(ii) the veteran is hospitalized for a service-connected 
disability which will likely become compensable to 20 percent 
or more, or (iii) the veteran has a service-connected 
disability that is compensable or likely to become 
compensable at less than 20 percent, if the claim for Chapter 
31 benefits was filed before November 1, 1990; or (b) the 
veteran is determined to be in need of rehabilitation to 
overcome an employment handicap.  38 U.S.C.A. § 3102(1); 38 
C.F.R. § 21.40.  Further, a veteran shall also be entitled to 
a program of vocational rehabilitation if the veteran has (A) 
a service-connected disability rated at 10 percent, and (B) 
the veteran has a serious employment handicap.  38 U.S.C.A.         
§ 3102(2).

An "employment handicap" basically requires evidence of an 
impairment of the veteran's ability to prepare for, obtain, 
or retain employment consistent with the veteran's abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(b).  An 
"impairment" is defined as restrictions on employability 
caused by (1) the veteran's service-connected and nonservice-
connected disabilities; (2) deficiencies in education and 
training; (3) negative attitudes toward the disabled; and (4) 
other pertinent factors.  38 C.F.R. § 21.51(c)(1).

An employment handicap does not exist when: (i) The veteran's 
employability is not impaired, that is, when a veteran who is 
qualified for suitable employment does not obtain or maintain 
such employment for reasons within his control; (ii) the 
veteran's employability is impaired but his or her service-
connected disability does not materially contribute to the 
impairment of employability; or (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in, or qualification for, employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes, and interests and is successfully maintaining such 
employment.  38 C.F.R. § 21.51(f)(2).  The veteran's 
abilities to obtain or retain employment are not impaired if 
he or she has a history of current, stable, continuous 
employment.  38 C.F.R. § 21.51(e)(2), (3).

In Davenport v. Brown, 7 Vet. App. 476 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. § 21.51(c)(2), which required that a veteran's 
service-connected disability "materially contribute" to his 
employment handicap, was invalid because 38 U.S.C.A. § 3102, 
the statutory authority for 38 C.F.R. § 21.51(c)(2), did not 
require a causal nexus between a service-connected disability 
and an employment handicap.  Therefore, 38 C.F.R. § 
21.51(c)(2) was in excess of statutory authority.  The Court 
further explained that, to the extent 38 C.F.R. § 
21.51(c)(2),(e),(f)(1)(ii) and (f)(2), include the 
"materially contribute" language and require a causal nexus 
between a veteran's service-connected disability and the 
veteran's employment handicap, those regulatory provisions 
are unlawful.  Davenport , 7 Vet. App. at 480.

Subsequent to Davenport, pursuant to the Veterans' Benefits 
Improvement Act of 1996, the law was amended to require that 
a veteran's employment handicap result from a service-
connected disability.  Pub. L. No. 104-275, § 101(a), 110 
Stat. 3322 (Oct. 9, 1996).  However, that amendment is only 
effective as to claims filed on or after October 9, 1996.  
Since the veteran in this case filed his claim for Chapter 31 
benefits in 1992, the Board must consider all of the 
veteran's disabilities. 

Except as otherwise provided, a rehabilitation program may 
not be afforded to a veteran under Chapter 31 after the end 
of the twelve-year period beginning on the date of such 
veteran's discharge.  Nonetheless, the twelve-year period is 
not considered to have begun if a veteran was prevented from 
participating in such a program by not having a service-
connected disability compensable at 10 percent or more.  38 
U.S.C.A. § 3103(b).

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports that the veteran's 
claim of entitlement to a program of vocational 
rehabilitation under Chapter 31, Title 38, United States 
Code.  In granting the veteran's claim, the Board does not 
concur with the prior determination that the veteran had 
overcome the effects of his employment handicap.

The evidence shows that the veteran has had an impairment of 
employability since the time of his application for benefits.  
In other words, the veteran's employability has been 
restricted due to the physical limitations placed on him by 
his service-connected and nonservice-connected disabilities.  
At the time of his application, the veteran had extensive 
education and experience in the nursing field.  Obviously, 
the duties of a nurse require that he be in a hospital 
environment.  However, medical evidence shows that his 
disabilities due to asthma, leukopenia and lymphocytosis 
require that he avoid hospital environments where he would be 
prone to infections.  Simply put, the evidence shows that the 
veteran's health is at risk by being around sick people.  The 
veteran's primary experience was all in one industry to which 
he was no longer suited.  Thus, the veteran has an impairment 
of employability.  38 C.F.R. § 21.51(c)(1); (f)(1)(i).  The 
veteran would be better-suited to employment that does not 
involve being in a hospital environment.  At the time his 
application was filed, however, he had not been adequately 
trained in any other field.  38 C.F.R.   § 21.51(c)(1), (2), 
(3); (f)(1)(ii).

However, the central issue in this case is whether the 
veteran had overcome the effects of the impairment of 
employability through employment in, or qualification for, 
employment in an occupation consistent with his pattern of 
abilities, aptitudes and interests.  The RO determined that 
the veteran had overcome the effects of the impairment of 
employability because his education and experience in the 
nursing field qualified him for other positions, namely 
working as a VA rating specialist or a workers compensation 
officer.  The Board disagrees.  Although the veteran may be 
well qualified to become a VA rating specialist or a workers 
compensation officer, on numerous occasions he expressed that 
he simply has no interest in a career involving adjudication 
of disability claims.  The pertinent regulation states that: 
An employment handicap does not exist when the veteran has 
overcome the effects of the impairment of employability 
through employment in, or qualification for, employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes, and interests and is successfully maintaining such 
employment.  38 C.F.R. § 21.51(f)(2).  The Board emphasizes 
that VA must consider the veteran's interests in determining 
whether he has overcome the effects of the impairment of 
employability.  The fact that the veteran may be qualified 
for a particular field does not mean that he has overcome the 
effects of the impairment of employability.  The veteran 
became interested in exploring the field of law to 
accommodate his physical limitations, but had not been 
trained as a lawyer when he submitted his application.  38 
C.F.R. § 21.51(c)(4); (e) (2), (3); (f)(1)(iii).  This 
interest should have been explored by VA at the time his 
application was filed.

In conclusion, the Board finds that the veteran did not have 
suitable employment at the time he filed his application for 
Chapter 31 benefits in 1991.  Due to his service-connected 
and nonservice-connected disabilities, he was unable to 
continue working as a nurse.  As a result, he pursued 
training in an occupation consistent with his pattern of 
abilities, aptitudes and interests.  As such, it is clear 
that the veteran had not overcome the effects of his 
impairment of employability through employment in an 
occupation consistent with his pattern of abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(f)(2).  Under 
these circumstances, an employment handicap has been 
demonstrated as contemplated under 38 U.S.C.A. § 3102 and 38 
C.F.R.           § 21.51.  Therefore, the applicable criteria 
for Chapter 31 vocational rehabilitation training have been 
met.  


ORDER

A program of vocational rehabilitation training in accordance 
with the provisions of Chapter 31, Title 38, United States 
Code, is granted.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

